Patty s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 23, 2015

                                    No. 04-14-00579-CV

                                     Jay Kay BEAR Ltd,
                                          Appellant

                                              v.

                                       Patty MARTIN,
                                           Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-11890
                      Honorable Cathleen M. Stryker, Judge Presiding

                                       ORDER
       Before the Court is Appellant Jay Kay Bear’s motion for a thirty-day extension to file a
motion for rehearing. The motion is granted in part. Appellant must file the motion for
rehearing on or before December 4, 2015. No further extensions of time will be allowed.



                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court